PER CURIAM.
Appellant appeals the trial court’s Final Judgment of Foreclosure with Assessment of Attorney’s Fees and Costs. Appellee, Sabadell United Bank, N.A., confesses error and acknowledges that, at the time the trial court entered the final judgment of foreclosure, the affirmative defense based on paragraph 22 created a disputed issue of material fact. We reverse the Final Judgment of Foreclosure and remand without prejudice to appellee filing an amended motion for summary judgment addressing the disputed issue raised in the affirmative defense.

Reversed and Remanded.

DAMOORGIAN, C.J., CONNER and FORST, JJ., concur.